DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that Applicants’ Petition for Revival of the application after the July 17, 2020 abandonment, filed October 1, 2020, was granted on December 28, 2020.  Therefore, this application is presently pending, and is under examination.
Applicants previously canceled claims 4 and 7-10, and now cancel claim 12.  Claims 14-20 remain withdrawn from consideration as being directed to a non-elected invention.  Applicants amend claim 1.  Claims 1-3, 5-6, 11, 13, and 21 are under examination.
 Any objection or rejection of record in the previous Office Action, mailed June 9, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6,11, 13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicants’ amendments.
At claim 1, lines 11-12, it is not clear if the determination is to merely provide that the target sequence location has been transcribed and modified, which DNA sequence was transcribed and modified, or if the target DNA is being sequenced to determine the actual nucleotide sequence of the modification.  Further, it is not clear if the transcription precedes the modification, or if the modification occurs during transcription of the DNA sequence.
Claims 2-3, 5-6, 11, 13, and 21 depend from claim 1, and are therefore included in this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 11, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent No.  8,697,359, issued April 15, 2014) in view of Hatoum-Aslan et al. (108 Proceedings of the National Academy of Sciences USA 21218-21222 (2011)) and Waldrip et al. (9(9) Epigenetics 1207-1211 (July 18, 2014)).  This rejection is modified as necessitated by Applicants’ amendments.
 	Zhang discloses a method for altering expression of gene products.  Zhang discloses introducing into a cell one or more vectors comprising guide RNA (crRNA) that hybridizes to the target sequence, and a sequence encoding a Type-II Cas9 protein (claim 1).  Zhang discloses that other CRISPR enzymes can be used, such as Cas6, Cas10, Csm2, Csm3, Csm4, Csm5, and Csm6 (column 18, lines 16-25).  Zhang discloses the target polynucleotide can be any polynucleotide endogenous or exogenous to the cell, coding or non-coding sequence, genes associated with disease, etc., (column 28, lines 17-41). Zhang discloses that transcription or translation can be altered by targeting a specific gene (column 28, lines 42-59).  Zhang discloses a method for selecting for one or more cells wherein binding of the target causes cell death (column 9, lines 10-21).  Zhang discloses determination of the target sequence modified by the CRISPR system (Example 1).  

	Hatoum-Aslan discloses that the S. epidermidis CRISPR loci comprises Cas6, Cas10, Csm2, Csm3, Csm4, Csm5, and Csm6 (Figure 1A).  Hatoum-Aslan discloses a construct with the S. epidermidis CRISPR loci (Materials and Methods, page 21222).  Hatoum-Aslan discloses a cell with a vector containing the CRISPR loci and a vector pG0400 (Materials and Methods).  Hatoum-Aslan discloses that CRISPR loci contains a spacer that is directed to the nickase (nes) gene of pG0400 (Page 21219).  Hatoum-Aslan discloses the identification of cells that have CRISPR interference (Figure 1F).  Hatoum-Aslan discloses that the nickase gene was identified as the target of the spcl and that modification of the DNA can be identified  (Figure IF).  Hatoum-Aslan discloses that Cas6, Cas10, and Csm4 are required for the accumulation of crRNAs in vivo and provide evidence that Cas6 and Cas10 function together (see page 21221).  Hatoum-Aslan discloses cleavage at the nickase site of the plasmid, which will result in linearization of the plasmid (Materials and Methods).  Hatoum-Aslan discloses sequencing plasmids to determine the presence of mutations in plasmids (page 21222).
	Waldrip discloses CRISPR-Cas9 systems for modifying chromosomal target sequences during transcription, which is interpreted as providing for a change in phenotype of the cell (abstract and Figures 1-2).  Waldrip discloses that CRISPR systems can be used to determine transcriptional activation of local epiproteomes (paragraph bridging pages 1209-1210).  Waldrip discloses targeting of the GAL1 gene/region of chromatin for transcriptional analysis (page 1208, paragraph bridging columns 1 and 2).  Waldrip discloses use of the GAL1 promoter, which is an inducible promoter (pages 1208-1209).  Waldrip further discloses the incorporation of a selectable marker (pages 1210-1211).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Cas6, Cas10, and at least one of Csm2, Csm3, Csm4, Csm5, and Csm6 in 
Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the method and CRISPR enzymes of Zhang and Hatoum-Aslan to determine modification and sequencing of transcriptional modifications using the method of Waldrip because this provides a method for looking at specific times of genome modifications, which can then be determined according to the teachings of Zhang and Waldrip.
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.  Thus, the claimed invention is deemed to be obvious over Zhang in view of Hatoum-Aslan and Waldrip.

Response to Amendments and Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 11, 13, and 21 have been considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record.
Insofar as Applicants’ arguments are applicable, they are not deemed to be persuasive.  Applicants assert that neither Hatoum-Aslan nor Zhang disclose or suggest modification of a DNA sequence during transcription, nor determination thereof.

And, as stated previously, it is noted that the instant claims and Hatoum-Aslan teach identical constructs, with the recombinant vector disclosed by Hatoum-Aslan is identical to the recombinant vector taught in the instant claims.  Thus, the vector of Hatoum-Aslan is deemed to include the same components as the instant vectors, including the inducible promoter and a selection marker, which components are also disclosed by Waldrip, as discussed above.  In addition, Hatoum-Aslan discloses transcription of the vector as shown by Figure 1 which discusses processing of the crRNA.  Processing of the crRNA can only occur after transcription.  The DNA editing, as currently recited in the instant claims, occurs during transcription and Hatoum-Aslan discloses transcription and teach the construct of the instant claims.
Therefore, the combination of Zhang with Hatoum-Aslan and Waldrip disclose and suggest modification of a target DNA sequence with CRISPR systems during transcription, along with the determination of the DNA sequence that was modified during transcription
	For all these reasons, and those listed above, Zhang in view of Hatoum-Aslan and newly cited Waldrip is deemed to render claims 1-3, 5-6, 11, 13, and 21 obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636